DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1, 3-12, 14-15, 17-18, and 20 are amended; Claims 13, 16, 19 are original; Claim 2 is cancelled; and claims 21-29 are new. 
This is a continuation of Parent application 15957268 (abandoned). 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 04/20/2017. It is noted, however, that applicant has not filed a certified copy of the 2964816 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 “the doors” lack antecedent basis, since only “at least one … door” as been claimed previously in claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13, 15-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert in view of (US 4258496 A) to Leone.
In regards to Claim 1, Jalbert teaches a lobster trap comprising: a base panel (Jalbert; 4), two side panels (Jalbert; Either pair of 12, 14 or 2, 8), two end panels (Jalbert; Either pair of 12, 14 or 2, 8), and a top panel (Jalbert; 6) defining therein an interior chamber, each panel manufactured to be removably interconnectable with adjacent panels (Jalbert; Col 3 lines 41-47 where panels 4, 6, 8, 10, 12, 13 secured along mating edges by spaced plastic angle members 96 and screws 98, which can be removed) each panel comprising a frame member (Jalbert; 16, 28, 38, 56, 60, 32) and an interlaced material (Jalbert; See plastic strips such as 26, 30, 34, 36, 40, 42, 44 in figures 1, 2, and 3) extending between the frame member; wherein at least one of the side panels and/or at least one of the end panels has an entrance opening (Jalbert; 48) through which lobster enter the trap; wherein the top panel has a smaller area than the base panel (Jalbert; see Fig 3), and at least one of the side panels and/or the end panels are angled inward from the (Jalbert; see Fig 3), forming the trap into a substantially trapezoidal prism shape or a pyramidal frustum shape [forms trapezoidal prism shape].

    PNG
    media_image1.png
    713
    671
    media_image1.png
    Greyscale

Jalbert fails to teach each panel manufactured to be removably interconnectable with adjacent panels, and at least one support member integrally formed in the base panel, each support member having a hollow weight chamber therein that is accessible via an opening from the interior chamber of the trap to receive at least one weighted element.
Leone teaches a support member (Leone; corner feet 18) integrally formed in the base panel (Leone; see FIG 3 where the corner feet are integrally formed with the base such as central zone 73), the support member having a hollow chamber (Leone; corner peripheral zones 23, 21) therein that is accessible via an opening (Leone; openings 42’ or 44 in FIG 3 allow access to the interior of the trap, where the corner corner peripheral zones 23, 21 are open to the interior chamber of the trap see FIG 3) from the interior chamber of the trap to receive weighted elements (Leone; Col 3 lines 50-56; where feet weights can be used in the corner peripheral zones 23, 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the corner feet to hold weighted elements as taught be Leone for the trap of Jalbert. The motivation for doing so would be to have the integral corner feet to allow for the user to easily access the weights without having to detach the ballast boxes altogether.

In regards to claim 8, Jalbert as modified by Leone teach the lobster trap according to claim 1, wherein the top panel includes at least one hingedly attached door (Jalbert; door 70 attached via plastic hinges 76)

In regards to claim 9, Jalbert as modified by Leone teach the lobster trap according to claim 8, wherein the doors are attached to end frame members of the top panel (Jalbert; the door is attached to the end frame members in FIG 1 through strips 66, 64).

In regards to claim 13, Jalbert as modified by Leone teach the lobster trap according to claim 1, wherein a plurality of components of the lobster trap comprise a plastic material (Jalbert; See abstract).

In regards to claim 15 Jalbert teaches the lobster trap according to claim 13, but fails to teach wherein the plastic material comprises at least one of an ultraviolet inhibitor and/or an ultraviolet stabilizer.
Leone teaches wherein the plastic material comprises at least one of an ultraviolet inhibitor and an ultraviolet stabilizer (Leone; Carbon black Col 1, lines 37-40).
The use of an ultraviolet inhibitor or stabilizer in outdoor water-traps to prevent the degradation of plastic due to ultraviolet radiation is well known. The use of Carbon black, which is taught by Leone, is one such ultraviolet inhibitor (see reference Introduction to the Weathering of Plastics, Elsevier, Page 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ultraviolet inhibitor or stabilizer in a trap as taught by Leone, as using the ultraviolet inhibitor or stabilizer would provide the expected outcome of making plastic resistant to ultraviolet radiation. Additionally, adding carbon black would be advantageous as pigment to deter barnacles and attract lobsters.

In regards to claim 16, Jalbert as modified by Leone teach the lobster trap according to claim 1, wherein the interlaced material (Jalbert; See plastic strips such as 26, 30, 34, 36, 40, 42, 44 in figures 1, 2, and 3) forms shapes selected from the group consisting of a square, rectangle, circular, oblong shapes, diamond, hexagonal, honeycomb, irregular shapes, and any combination thereof (Jalbert; Interlaced material forms rectangles, see fig 4).

In regards to claim 17, Jalbert as modified by Leone teach the lobster trap according to claim 1, wherein a perimeter of the entrance opening (Jalbert; 48) has an ingress device securing element (Jalbert; Wire ring 50 and net 52 mounted to the perimeter between brace members 46 and 44, see col 2, lines 61-65).

In regards to claim 18 Jalbert as modified by Leone teach the lobster trap according to claim 1, wherein at least one of the side panels (Jalbert; Either pair of 12, 14 or 2, 8) and/or at least one of the end panels (Jalbert; Either pair of 12, 14 or 2, 8) has a plurality of entrance openings (Jalbert; Original opening seen in fig 2, and additional opening in Col. 3, lines 6-8) through which lobster enter the trap.

In regards to claim 19, Jalbert as modified by Leone teach the lobster trap according to claim 1, wherein at least one of the panels comprises towline attachment points [Rectangular spaces between brace members and plastic strips create apertures through which towline such as rope/hook/hoisting means can be fed] (Jalbert; Col. 4 lines 13-15 where the rope/hook/hoisting means is a towline).

In regards to claim 22, Jalbert as modified by Leone teach the lobster trap according to claim 13, wherein the base panel, the two side panels, the two end panels, and the top panel are adapted to be recycled (Jalbert; teaches the trap panels are made of polyethylene Col 1 line 33, and it is well known polyethylene is a 100% recyclable material).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone and (US 7861458 B2) to Apps as applied to claim 1 above, and further in view of (US 4438606 A) to Chardon et al.
In regards to claim 3, Jalbert as modified by Leone and Apps teach the lobster trap according to claim 1, but fail to teach wherein the opening of at least one of the support members is covered with a removable cap that provides access to the hollow chamber from the interior chamber of the trap.
(Chardon; Col 1 lines 45-52, where ballast 13 is in a chamber) is covered with a removable cap (Chardon; where the floor 7 serves as a removable cap to separate the ballast compartment from the interior of the container) that provides access to the hollow chamber from the interior chamber of the trap (Chardon; Col 1 line 66 – Col 2 line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Jalbert as modified by Leone and Apps to have a cap or cover to cover the openings of the support members as taught by Chardon. The motivation for using a covering would be to separate the ballast from the other objects housed inside the container to thus protect it and prevent the ballast from shifting, falling out, or being moved from its place when the user doesn’t want it to be moved. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone as applied to claim 1 above, and further in view of (US 5218781 A) to Miller.
In regards to claim 4, Jalbert as modified by Leone teaches the lobster trap according to claim 1, but fails to teach wherein the top panel comprises locking members extending upward above an uppermost plane of the top panel, and wherein the interlaced material in the base panel is recessed inward from the frame member thereof to enable the frame member of the base panel to matingly receive the locking members from a second trap positioned underneath.
Miller teaches wherein the base panel comprises locking members (Miller; 45) extending downward below the lowermost plane of the base panel (Miller; Annotated M2 below), and wherein the interlaced material (Miller; Netting structure, Annotated M3 below) in the base panel and the top panel (Miller; Annotated M1 below) is recessed Netting is coupled within the frame] from the frame member (Miller; 3) thereof to enable the frame member of the base panel to matingly receive the locking members from a second trap positioned underneath (Miller; See Col 7, lines 1-24).

    PNG
    media_image2.png
    437
    533
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Jalbert as modified by Leone to have the stacking features of Miller in order to provide easier storage and transportation when the traps are not in use. 
Miller does not explicitly teach the reverse, wherein the top panel comprises locking members extending upward above an uppermost plane of the top panel, and wherein the interlaced material in the base panel is recessed inward from the frame member thereof to enable the frame member of the base panel to matingly receive the locking members from a second trap positioned underneath.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Jalbert as modified by Leone and Miller to have the top panel comprising the locking members extending upward above the uppermost plane of top panel, and wherein the interlaced .  

Claims 5, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone as applied to claim 1 and 13 above, and further in view of (US 3826032 A) to Torngren.
In regards to claim 5, Jalbert as modified by Leone teach the lobster trap according to claim 1, but fails to teach further comprising a partition positioned substantially vertically inside the trap to section the interior chamber, the partition comprising a partition frame member and an ingress device securing element.
Torngren teaches further comprising a partition (Torngren; 70) positioned substantially vertically inside the trap (Torngren; see fig 7) to section the interior chamber, the partition comprising a partition frame member (Torngren; Col 3, lines 61-62) and an ingress device securing element (Torngren; pegs 82 to receive netting 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a partition as taught by Torngren in the lobster trap of Jalbert as modified by Leone. A partition not only separates a lobster pot into several chambers, which is a known configuration, but it is also advantageous because the partition would provide structural support for the door on the top of the trap.

In regards to claim 14, Jalbert as modified by Leone teach the lobster trap according to claim 13, where the trap is made of polyethylene (Jalbert; Col 1 line 33) but fails to teach wherein the plastic material is selected from the group consisting of polypropylene, high 
Torngren teaches wherein the plastic material is selected from the group consisting of polypropylene, high density polyethylene, low density polyethylene, polyethylene terephthalate, acrylonitrile butadiene styrene, polyvinyl chloride, polycarbonate, fiber reinforced plastics, and acetals (Torngren; Col 1. lines 63-68 through col 2, lines 1-2) [Teaches Polyvinyl Chloride, acrylonitride-butadiene-styrene (ABS), high density polyethylene, polypropelene].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plastic material of the trap of Jalbert as modified by Leone to be made of Polyvinyl Chloride, acrylonitride-butadiene-styrene (ABS), high density polyethylene, or polypropylene as taught by Torngren, as these plastics are known to be non-reactive with salt water and would therefore be durable but inexpensive material choices in a lobster trap.

In regards to claim 21, Jalbert as modified by Leone and Torngren teach the lobster trap according to claim 5, wherein the partition is removably positionable within the interior chamber (Torngren; Col 1 lines 43-42, wall segments are replaceable, partition 70).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone as applied to claim 1 above, and further in view of (US D367695 S) to Erlandson.
In regards to claim 6, Jalbert as modified by Leone teach the lobster trap according to claim 1, but fail to explicitly teach wherein at least one of the side panels and/or the end panels has an escape opening.
mesh screening indicated by phantom lines is a panel] has an escape opening (Erlandson; See fig 3 and description of fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the lobster trap of Jalbert as modified by Leone to have an escape opening as taught by Erlandson. Escape openings are advantageous for fishers and trappers in order to let undersized species escape the confines of the trap.

In regards to claim 7, Jalbert as modified by Leone and Erlandson teach the lobster trap according to claim 6, wherein a perimeter of the escape opening (Erlandson; Fig 1) has an escape opening vent securing element (Erlandson; Such as apertures (annotated E1 below) or hooks (annotated E2 below)).

    PNG
    media_image3.png
    469
    609
    media_image3.png
    Greyscale


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone as applied to claim 8 above, and further in view of eBay listing 711331993755.
In regards to claim 10, Jalbert as modified by Leone teach the lobster trap according to claim 8, further comprising a door securing mechanism (Jalbert; 80), the door securing mechanism comprising: a track (Jalbert; space between 84) on an underside of the door (Jalbert; Annotated J1 below).

    PNG
    media_image4.png
    499
    826
    media_image4.png
    Greyscale

Jalbert fails to teach in which said tracks align when the doors are in a closed position; and a latch having a length greater than a length of the track, and that is shaped and dimensioned to be slidingly received by the track.
eBay listing 711331993755 teaches such a latch, in which the tracks (eBay; Annotated Eb1 below) align when the doors are in a closed position (See alignment below); and a latch (eBay; Annotated Eb4) having a length greater than a length of the track (eBay; Eb4 is longer than the left track of Eb1), and that is shaped and dimensioned to be slidingly received by the track (eBay; latch is a slideable latch).


    PNG
    media_image5.png
    354
    505
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the latch of Jalbert as modified by Leone for the one taught by eBay listing 711331993755. The eBay latch allows for a reliable slide and turn lock mechanism to ensure the latch doesn’t loosen during handling, as well as being easily mountable.

In regards to claim 11, Jalbert as modified by Leone and eBay listing, teach the lobster trap according to claim 10, wherein the latch further comprises a stop (eBay; Annotated Eb2 above) that limits how far the latch slides into the track.

In regards to claim 12, Jalbert as modified by Leone and eBay listing, teach the lobster trap according to claim 10, wherein the latch comprises a latch securing element (eBay; Annotated Eb3 above) to retain the latch in a locked position.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone as applied to claim 1 above, and further in view of (US 3992804 A) to Senese.
In regards to claim 20, Jalbert as modified by Leone teach the lobster trap according to claim 1, but fail to teach wherein the trap comprises at least one of a handle and/or a handle attachment element.
Senese teaches wherein the trap comprises at least one of a handle and/or a handle attachment element (Senese; teaches handle, annotated S1).

    PNG
    media_image6.png
    514
    718
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a handle as taught by Sense on the trap of Jalbert as modified by Leone. The motivation for doing so would be to allow for users to easily hoist and manipulate the trap.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone as applied to claim 1 above, and further in view of (US 5398441 A) to Melanson.
In regards to claim 23, Jalbert as modified by Leone teach the lobster trap according to claim 1, but fail to explicitly teach wherein identification information is imprinted directly onto at least one panel.
Melanson teaches where identification information is imprinted onto clips attached to the at least one panel (Melanson; see FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide identification information attached to the traps of Jalbert as modified by Leone such as taught by Melanson. The motivation for doing so would be to increase the security of the device and provide indicia to indicate who the trap belongs to.
Jalbert as modified by Leone, Apps, and Melanson fail to teach where the identification information is directly imprinted onto the at least one panel.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the identification information such that instead of on clips, the identification information was directly on the panels themselves, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
The motivation for doing so would be to further improve the security of the device by making it such that potential thieves would have to entirely remove panels of the traps in order to get rid of the identification information.

Claims 24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert in view of (US 4258496 A) to Leone, (US 7861458 B2) to Apps, and (US 3826032 A) to Torngren.
In regards to claim 24, Jalbert teaches a modular lobster trap comprising: a base panel (Jalbert; 4), two side panels (Jalbert; Either pair of 12, 14 or 2, 8), two end panels (Jalbert; Either pair of 12, 14 or 2, 8), and a top panel (Jalbert; 6) defining therein an interior chamber, each panel being removably interconnectable with adjacent panels and being exchangeable with a replacement panel (Jalbert; Col 3 lines 41-47 where panels 4, 6, 8, 10, 12, 13 secured along mating edges by spaced plastic angle members 96 and screws 98, which can be removed and replaced with identical panels) each panel comprising a frame member (Jalbert; 16, 28, 38, 56, 60, 32) and an interlaced material (Jalbert; See plastic strips such as 26, 30, 34, 36, 40, 42, 44 in figures 1, 2, and 3) extending between the frame member, the top panel including at least one door (Jalbert; 70); wherein at least one of the side panels or at least one of the end panels has an entrance opening (Jalbert; 48) through which lobster enter the trap; and wherein the top panel has a smaller area than the base panel (Jalbert; see Fig 3), and at least one of the side panels and the end panels are angled inward from the base panel to the top panel (Jalbert; see Fig 3), forming the trap into a substantially trapezoidal prism shape or a pyramidal frustum shape [forms trapezoidal prism shape].

    PNG
    media_image1.png
    713
    671
    media_image1.png
    Greyscale

Jalbert fails to teach the door in the top panel being removable,
a plurality of support members integrally formed in the base panel, each support member having a hollow weight chamber therein that is accessible via an opening from the interior chamber of the trap to receive at least one weighted element; 
at least one removable partition positionable substantially vertically inside the trap to section the interior chamber, the partition including a partition frame member and an ingress device securing element. 
(Leone; corner feet 18) integrally formed in the base panel (Leone; see FIG 3 where the corner feet are integrally formed with the base such as central zone 73), each support member having a hollow weight chamber (Leone; corner peripheral zones 23, 21) therein that is accessible via an opening (Leone; openings 42’ or 44 in FIG 3 allow access to the interior of the trap, where the corner corner peripheral zones 23, 21 are open to the interior chamber of the trap see FIG 3) from the interior chamber of the trap to receive at least one weighted element (Leone; Col 3 lines 50-56; where feet weights can be used in the corner peripheral zones 23, 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the corner feet to hold weighted elements as taught be Leone for the trap of Jalbert. The motivation for doing so would be to have the integral corner feet to allow for the user to easily access the weights without having to detach the ballast boxes altogether.
Apps teaches the door in the top panel being removable (Apps; Lid 24 removable, see FIG 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jalbert as modified by Leone such that the door in the top panel was removable as taught by Apps. The motivation for doing so would be to provide an easy way for a user to replace damaged pieces without needing to repurchase an entirely new trap.
Jalbert as modified by Leone and Apps fail to teach at least one removable partition (Torngren; Col 1 lines 43-42, wall segments are replaceable, partition 70) positionable substantially vertically inside the trap (Torngren; see fig 7) to section the interior chamber, the partition including a partition frame member (Torngren; Col 3, lines 61-62) and an ingress device securing element (Torngren; pegs 82 to receive netting 28). 


In regards to claim 26, Jalbert as modified by Leone, Apps, and Torngren teach the lobster trap according to claim 25, further including at least two weight elements, each weight element manufactured to nest in the hollow weight chamber of at least one of the support members (Leone; Col 3 lines 50-56; where feet weights can be used in the corner peripheral zones 23, 21).

In regards to claim 28, Jalbert as modified by Leone, Apps, and Torngren teach the lobster trap according to claim 24, Jalbert fails to explicitly teach wherein each of at least two of the side panels and/or the end panels has a molded void to enable grasping of the lobster trap (Jalbert; see FIG 1 where voids in the panels create spaces to allow a user to stick their hands into these spaces and grasp the trap).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone, (US 7861458 B2) to Apps, and (US 3826032 A) to Torngren as applied to claim 24 above, and further in view of (US 4438606 A) to Chardon et al.
In regards to claim 25, Jalbert as modified by Leone, Apps, and Torngren teach the lobster trap according to claim 24, but fail to teach wherein the opening of each of the support 
Chardon teaches wherein the opening of at least one of the support members (Chardon; Col 1 lines 45-52, where ballast 13 is in a chamber) is covered with a removable cap (Chardon; where the floor 7 serves as a removable cap to separate the ballast compartment from the interior of the container) that provides access to the hollow chamber from the interior chamber of the trap (Chardon; Col 1 line 66 – Col 2 line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Jalbert as modified by Leone, Apps, and Torngren to have a cap or cover to cover the openings of the support members as taught by Chardon. The motivation for using a covering would be to separate the ballast from the other objects housed inside the container to thus protect it and prevent the ballast from shifting, falling out, or being moved from its place when the user doesn’t want it to be moved.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone, (US 7861458 B2) to Apps, and (US 3826032 A) to Torngren as applied to claim 24 above, and further in view of (US D367695 S) to Erlandson.
In regards to claim 27, Jalbert as modified by Leone, Apps, and Torngren teach the lobster trap according to claim 24, but fail to teach wherein at least one of the side panels and/or the end panels has an escape opening.
Erlandson teaches wherein at least one of the side panels and/or the end panels[mesh screening indicated by phantom lines is a panel] has an escape opening (Erlandson; See fig 3 and description of fig 3).
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 3708905 A) to Jalbert as modified by (US 4258496 A) to Leone, and (US 7861458 B2) to Apps, and (US 3826032 A) to Torngren as applied to claim 24 above, and further in view of (US 5218781 A) to Miller.
In regards to claim 29, Jalbert as modified by Leone, Apps, and Torngren teach the lobster trap according to claim 24, wherein the top panel comprises locking members extending upward above an uppermost plane of the top panel, and wherein the interlaced material in the base panel is recessed inward from the frame member thereof to enable the frame member of the base panel to matingly receive the locking members from a second trap positioned underneath.
Miller teaches wherein the base panel comprises locking members (Miller; 45) extending downward below the lowermost plane of the base panel (Miller; Annotated M2 below), and wherein the interlaced material (Miller; Netting structure, Annotated M3 below) in the base panel and the top panel (Miller; Annotated M1 below) is recessed inward [Netting is coupled within the frame] from the frame member (Miller; 3) thereof to enable the frame member of the base panel to matingly receive the locking members from a second trap positioned underneath (Miller; See Col 7, lines 1-24).

    PNG
    media_image2.png
    437
    533
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Jalbert as modified by Leone, Apps, and Torngren to have the stacking features of Miller in order to provide easier storage and transportation when the traps are not in use. 
Miller does not explicitly teach the reverse, wherein the top panel comprises locking members extending upward above an uppermost plane of the top panel, and wherein the interlaced material in the base panel is recessed inward from the frame member thereof to enable the frame member of the base panel to matingly receive the locking members from a second trap positioned underneath.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Jalbert as modified by Leone, Apps, Torngren, and Miller to have the top panel comprising the locking members extending upward above the uppermost plane of top panel, and wherein the interlaced material in the base panel is recessed inward from the frame to matingly receive the locking members from a second trap positioned underneath. Reversing the construction of the base and the top panels of Jalbert as modified by Leone, Apps, .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6035575 A to Hilty discloses a trap with an entrance gate made of durable materials resistant to ultraviolet radiation.
US 5088230 A to Mortiz discloses a trap with double hinged doors.
US 8375623 B2 to Havens is a trap with an interlacing structure that is honeycomb or hexagonal in shape.
US 7861458 B2 to Apps is a trap with a weighted base and a stacking configuration.
US 5398441 A to Melanson, US 4486973 A to Faucillon, US 5197224 A to Aulsebrook, US 3045386 A to Coyne, KR 20100000836 A to Lim Ohk Soon, and KR 20090013148 A to Ma Nam Yeol is a trap with a generally trapezoidal prism shape.
US 0980148 A to Garrard, US 0411746 A to Hurst, US 3605320 A to Wells, and FR 2550918 A1 to Coat is a trap with a generally trapezoidal frustum shape.
US 4711050 A to Galgana and US 5839220 A to Wass is a trap with multiple entryways and a partition in the trap.
US 3906655 A to Lowenthal, Jr. is a trap made of plastic with square shaped interlacing structures.
US D614726 S and WO 2010015013 A1 to Murdoch is a trap with a generally trapezoidal prism shape, with several entry or exit ways into the trap.
US 4809851 A to Oestreich, Jr. is a container that teaches a stacking configuration.

US 20050229477 A1 to Gomez Jr. teaches a trap with a weighted base and an escape hole.
US 5653356 A to Holliday is a container with a sliding pivot hinge for the double doors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647/DARREN W ARK/Primary Examiner, Art Unit 3647